Title: Thomas Jefferson to Thaddeus Norris, 17 September 1815
From: Jefferson, Thomas
To: Norris, Thaddeus


          
            Dear Sir
             Sep. 17. 15.
          
          Two persons of the name of Millar have offered themselves to me as overseers at farms which I have in Bedford, where we cultivate both wheat and tobacco. they say they are from the neighborhood of Fauquier C. H. & have been brought up there. but they are provided with no recommendations. their appearance bespeaks labor and industry, and their conversation intelligence. I have agreed with them, with a reserve of being off if on enquiry I find their characters amiss. they tell me they are known to you; and this makes me take the liberty of this letter to request of you such information about them as you possess yourself or can get without inconvenience, which, will come to me in time if sent by mail, addressed to me at Monticello near Milton. the inconvenience of employing men whose characters may be bad for ought I know will I hope apologise for the trouble I propose to you, with an assurance of my great esteem and respect.
          Th: Jefferson
        